Citation Nr: 0027474	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-08 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a groin disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970 and June 1970 to July 1973.  He also served as 
a member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
groin, skin, right knee and back disabilities on the basis 
that he had not submitted evidence sufficient to reopen 
claims for these benefits.

During the course of this appeal, the veteran's groin 
disability claim has been characterized as involving whether 
new and material evidence had been presented to reopen a 
claim for service connection; however, because a review of 
the record reveals that the veteran's appeal stems from the 
initial denial of a claim for service connection this 
benefit, finality has not attached.  In light of the 
foregoing the Board has recharacterized the issue on appeal 
as indicated on the title page.

When this matter was previously before the Board in September 
1999, the Board noted that on a VA Form 9, dated in May 1997, 
the veteran indicated that he wished to testify before a 
Member of the Board at a hearing held at the local VA office.  
The Board further observed that during a hearing at the RO in 
August 1997, the hearing officer indicated that the veteran 
had stated that he wished to have a hearing before a Member 
of the Board.  As a result, the Board remanded this matter to 
the RO.  However, in a signed statement, dated in February 
2000 and received at the RO later that same month, the 
veteran indicated that he no longer wished to be afforded a 
Board hearing.  The veteran's request for a Board hearing has 
thus been withdrawn.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  The veteran's claim of service connection for a groin 
disability is implausible.

2.  In a March 1993 decision, the RO denied the veteran's 
applications to reopen claims for service connection for 
skin, right knee and back disabilities.  Although notified of 
that decision and of his appellate rights in a letter from 
the RO dated later that same month, the veteran did not file 
an appeal and the determination became final.

3.  New evidence that bears directly or substantially on the 
veteran's claims for service connection for right knee and 
skin disabilities so that it must be considered to fairly 
decide the merits of the claims has not been associated with 
the record since the RO decision of March 1993.  

4.  New evidence that bears directly or substantially with 
respect to the veteran's claim for service connection for 
back disability and is so significant that it must be 
considered to fairly decide the merits of the claims has been 
associated with the record since the RO decision of March 
1993. 

5.  The veteran's claim of service connection for back 
disability is implausible.


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a groin 
disability has not been presented.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).

2.  The unappealed determination by the RO denying service 
connection for a skin, right knee and back disabilities in 
March 1993 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

3.  New and material evidence has not been submitted and the 
claims for service connection for skin and right knee 
disabilities are not reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(1999). 

4.  New and material evidence having been submitted, the 
claim for service connection for back disability is reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (1999).

5.  A well-grounded claim of service connection for back 
disability has not been presented.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records reveal that the veteran 
in April 1968 for complaints of pains in his groin.  He 
stated that, three weeks prior to enlistment, he had a boil 
lanced on his right groin.  A small nontender node over the 
right groin was found on physical examination.  In October 
1968, the veteran complained of pain of the right lateral 
thigh.  The diagnosis was muscle aches.  In April 1969, he 
stated that he fell on his patella two months previous and 
had patella pain.  

In January 1970, the veteran stated that he was struck in the 
left eye four days earlier; he was diagnosed as having a 
contusion of the soft tissue of the left eye.  

He complained of a skin rash in February and March 1971.  The 
diagnosis was urticaria, etiology uncertain.  In April 1971, 
he stated that was struck near the left eye by Vietnamese 
civilians.  Abrasions of the right medial knee and soft 
tissue swelling without sprain was noted.  McMurray's test 
and Graves sign were both negative.  There was no collateral 
ligament separation or joint effusion.  An x-ray series of 
the knee was negative.  The diagnoses were t a small 
laceration of the supraorbital ridge of the left eye, 
laceration of the right hand and a superficial abrasion of 
the right knee.  The veteran was given an elastic bandage for 
his right knee.  It was noted in May 1971 that the veteran 
still had effusion and joint line tenderness of the right 
knee and complained of soreness of the left lower buttock.  A 
provisional diagnosis of hemarthrosis of the right knee was 
given.  A superficial abrasion of the left buttock was found.  
In June 1971, the veteran complained of severe pain in the 
right knee and a fractured kneecap.  In July 1971, the 
veteran complained of right groin pain.  Physical examination 
was noted to have been essentially negative.  No hernia was 
found.  In August 1971, the veteran complained of a knot in 
the right groin.  A furuncle was found.  In August 1971, the 
veteran presented with a papular eruption of the pubes and 
penis of two months duration.  The diagnosis was molluscum 
contagiosum.  In November 1971, it was noted that his 
molluscum contagiosum appeared cured.  In December 1971, the 
veteran complained of a reoccurrence of crusting red papular 
clusters of the left penis of two to three week's duration.  
The diagnosis was herpes progenitalis.  

In July 1972 he complained of knee pain and occasional 
swelling.  The diagnosis was mild chondromalacia.  In 
September 1972, an x-ray series of both knees for 
questionable chondromalacia was requested.  The x-ray series 
was negative.  In December 1972 he was given a physical 
profile for his right knee and placed on limited duty until 
March 1973. 

Discharge examination in April 1973 was normal.  In July 
1973, the veteran stated that there had been no change in his 
medical condition since the April 1973 examination.  

In November 1973, the RO denied service connection for a 
disability of the kneecap of the right knee.  

A VA examination was conducted in December 1974.  The veteran 
stated that he was involved in a motor vehicle accident 
subsequent to separation from service and sustained an injury 
to his low back.  The diagnosis was that of history of severe 
contusion and bony trauma to the lumbar spine with resultant 
chronic lumbosacral strain with marked limitation of motion.  
Subsequent VA examinations confirmed this diagnosis.  

A February 1975 rating decision denied service connection for 
a back condition on the basis that the condition was not 
incurred or aggravated in service.  

In May 1975, the veteran was hospitalized at a VA facility 
due to a two-week history of low back pain.  The diagnosis 
was that of congenital narrow lumbar spinal canal with a 
hemivertebra of L2 and L3.  

A VA examination was conducted in December 1975.  The 
diagnoses were old injury, L3-L5 with x-ray deformity and 
scoliosis; degenerative arthritis of the lumbosacral spine; 
and areflexia of the patella and ankle.  

In September 1989, the veteran essentially attempted to 
reopen his claim for service connection for a back condition 
which he noted to have occurred in 1972.  In October 1989, 
the RO found that the veteran had not submitted new and 
material evidence to reopen the claim for a back condition .  

In October 1992, the veteran requested service connection for 
a right knee condition, a skin condition due to molluscum 
contagion, and a back condition.  In March 1993, the RO 
denied the veteran's claims for a right knee condition, skin 
condition and back condition.  

In January 1994, the veteran essentially requested to reopen 
his claims for back condition, skin condition, and a right 
knee condition.  In addition, he requested service connection 
for a groin condition.  The veteran also submitted copies of 
his service medical records, most of which had already been 
considered by the RO and discussed, supra.  The few records 
that were not previously considered were essentially 
additional records regarding the inservice conditions which 
were previously considered.  

In December 1995, the veteran submitted medical records from 
his National Guard service from 1973 to 1977, which were not 
previously of record.  As pertinent here, the veteran was 
involved in a motor vehicle accident on Friday, April 27, 
1974.  He complained of left hip and lumbar pain.  An x-ray 
series of the lumbar spine again identified the deformities 
of L3-L5 found in the early 1970's, and no interval change 
was noted since that examination.  The veteran was referred 
to his private physician.  In June 1974, the veteran 
requested admission to a VA medical facility.  Acute back 
sprain was diagnosed.  It was found that admission to the 
facility was not needed.  In April 1975, the veteran 
complained of severe pain in his back, right buttock and 
right leg.  Low back pain and congenital deformity of lumbar 
vertebrae, possible L4 root syndrome was diagnosed.  

A June 1994 rating decision found that the veteran had not 
submitted new and material evidence for service connection 
for a back condition, skin condition, groin pain and a right 
knee condition.  

In March 1996, the veteran submitted the statements of three 
of his friends who stated that the veteran has had continuous 
severe back pain since the early 1970's.  

In statements and at a hearing before a hearing officer at 
the RO in August 1997, the veteran and his representative 
contend that the veteran sustained injuries to his back and 
right knee while serving in Vietnam in 1971 when he was 
attacked by a Vietnamese civilians.  In addition, the veteran 
contends that he was either on his way to a National Guard 
drill meeting or on such a drill meeting when he was involved 
in a motor vehicle accident in April 1974 which caused 
another inservice back injury.  He also notes that his 
service medical records lists treatment for each of the 
disabilities at issue and that he has continuously suffered 
from these disabilities since that time.



II.  Analysis

A.  Service connection for a groin disability

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In his statements and hearing testimony, the veteran asserts 
that service connection is warranted on the basis that he has 
a groin disability that is related to his period of military 
service.  However, there is no competent evidence of record 
showing that the veteran currently suffers from this 
disability.  As such, the Board concludes that, in the 
absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Despite the 
veteran's assertions that he has this disability, as a lay 
person, he is not competent to either render a diagnosis, or 
to provide a probative medical opinion as to the etiology of 
the diagnosed condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski,, 2 Vet. App. 492, 
494-95 (1992).

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim of entitlement to service connection and 
the claim must be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that, in the absence of a well-
grounded claim, VA is under no duty to assist the veteran in 
the development of the facts pertinent to the claim, Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), including having the 
veteran undergo an additional examination, Yabut v. Brown, 6 
Vet. App. 79 (1994).  Furthermore, the Board is not aware of 
the existence of any evidence, which, if obtained, would 
render the claim well grounded.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the basis that he had not 
submitted new and material evidence sufficient to reopen a 
claim for this benefit whereas the Board has concluded that 
the claim is not well grounded.  However, the Court has held 
that when an RO does not specifically address the question 
whether a claim is well grounded, there is no prejudice to 
the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for the claimed 
disability, and the reasons why the current claims is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

B.  New and material evidence to reopen claims for service 
connection for skin, right knee and back disabilities

As discussed above, in March 1993, the RO denied the 
veteran's applications to reopen claims for service 
connection for skin, right knee and back disabilities.  
Although the veteran was given written notification of this 
determination later that same month, a timely appeal was not 
thereafter received.  Because the veteran did not submit a 
Notice of Disagreement with respect to the March 1993 rating 
decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps: the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).

C.  Service Connection for a Skin and Right Knee Disability 
based on the
Submission of New and Material Evidence

In an attempt to reopen his claim, the veteran has submitted 
service medical records, some of which were not previously of 
record; lay statements; the transcript of his testimony 
before a hearing officer at the RO in August 1997; and 
statements of the veteran.

The service medical records relating to the veteran's skin 
and right knee conditions in service are either not new or 
cumulative of service medical records previously considered, 
and are therefore, not new  Hodge, supra.  These records are 
thus not sufficient to reopen a claim.  The only other 
evidence is in the form of lay statements and hearing 
testimony.  However, independent medical evidence or excerpts 
from recognized treatises corroborating his claims have not 
been submitted.  Thus, the veteran has relied upon his own 
opinion as to medical matters.  Because these statements and 
testimony are cumulative of the evidence previously of 
record, it is not new.  Accordingly, such statements and 
testimony are not sufficient to reopen the claim.  

The Board notes that the RO cited to the reopening standard 
used in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because 
the Board found that the actual evidence submitted by the 
veteran was not new evidence, the decision by the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
overturning the Colvin standard is not implicated in this 
matter.  The decision in Hodge, supra, overruled this Colvin 
analysis with respect to the materiality component of "new 
and material" evidence.  To reopen a claim, however, the 
evidence submitted must still be more than "cumulative" or 
"redundant." 38 C.F.R. § 3.156(a); Hicks v. West, 12 Vet. 
App. 86 (1998), Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claims 
for service connection for skin and right knee disabilities 
are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

D.  Service Connection for a Back Disability based on the
Submission of New and Material Evidence

In connection with the efforts to reopen his claim, the 
veteran has presented evidence that he has had a back injury 
in the 1970s in the form of medical records from the 1970s 
and statements from himself and several friends that he has 
had a back condition the 1970s and was involved in a motor 
vehicle accident while on National Guard service.  The Board 
notes that, for the purposes of reopening a claim, his 
contentions are presumed credible.  Even though the RO 
previously considered a December 1974 VA examination, which 
noted that the veteran stated that he was involved in a motor 
vehicle accident subsequent to separation from service and 
sustained an injury to his low back, in light of the 
statements of the veteran and three friends that the veteran 
has had continuous back problems since the early 1970s, the 
Board finds this evidence to be new and material.  See Hodge, 
supra.  The Board finds that this new evidence is so 
significant regarding the issue of whether the veteran's back 
disability was incurred in service that it must be considered 
to decide fairly the merits of the claim.  Id.  Thus, the 
claim is reopened.  

E.  Reopened claim for service connection for back disability

With regard to the second step under Elkins, discussed above, 
the Board must address whether the appellant has presented a 
well-grounded claim.   

The Board notes that, even assuming the credibility of the 
veteran's assertions, there is no competent evidence of 
record which would satisfy two prongs of the Caluza test, 
i.e., there is no diagnosis of a current back condition and 
no expert medical opinion linking any disease or injury in 
service to any putative current condition.  Neither the 
veteran nor his friends, as lay witnesses, are competent to 
diagnose a current back disability or offer an opinion as to 
its relationship to service.  See Espiritu, supra.  The Board 
notes, in passing, that there is no evidence of record that 
the veteran's April 1974 motor vehicle accident was incurred 
as an incident of the veteran's National Guard service.  In 
this regard the Board notes that the VA examiner who treated 
the veteran in April 1974 referred him to his private 
physician.  

The statements of the veteran and his friends concerning a 
continuity of symptoms since service are not supported by 
medical evidence.  A back disability is not a condition which 
can be attested to by lay observation.  Hence, service 
connection is not warranted on the basis of continuity of 
symptomatology.  See Savage; Espiritu, supra.

Therefore, the Board finds that, since the veteran has not 
submitted any competent evidence to support his assertions 
that service connection is warranted for a back disability, 
he has not submitted evidence that would justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded.  See Savage, Grottveit, supra.

In reaching this determination, the Board notes that it is 
not aware of the existence of any evidence, which, if 
obtained, would render the claim well grounded.  See McKnight 
v. Gober, 131 F.3d at 1485.  In addition, the Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for 
service connection and the reasons why the current claims is 
inadequate.  See Robinette, 8 Vet. App. at 77-78.


ORDER

Service connection for a groin disability is denied, as a 
well-grounded claim has not been submitted.

As new and material evidence has not been submitted to reopen 
the claims of service connection for a skin and right knee 
disability, the appeals are denied in this regard.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability, the claim is reopened, service connection is 
denied, as a well-grounded claim has not been submitted.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 



